NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                    Argued June 10, 2008
                                   Decided August 13, 2008

                                              Before

                                  RICHARD A. POSNER, Circuit Judge

                                  JOHN L. COFFEY, Circuit Judge
                                
                                  JOEL M. FLAUM, Circuit Judge



No. 07‐2532
                                                       Appeal from the United States District
UNITED STATES OF AMERICA,                              Court for the Southern District of
          Plaintiff‐Appellee,                          Indiana, Terre Haute Division.

       v.
                                                       No. 2:06CR00003‐001 
RICHARD A. ROMANDINE,
           Defendant‐Appellant.                        Larry J. McKinney,
                                                       Judge.




                                           O R D E R

        During Richard Romandine’s jury trial for the arson of the restaurant he operated with
 his son, see 18 U.S.C. § 844(I), the government introduced evidence that he had used a variety
of  drugs  with  three  of  his  former  employees.    The  government  argued  that  this  evidence
established  Romandine’s  close  relationship  with  those  employees,  who  testified  that
No. 07-2532                                                                                    Page 2

Romandine had discussed setting fire to his restaurant before or after it happened.  Romandine
argues on appeal, as he did at trial, that the evidence was in fact used to show his propensity
to  commit  crime,  in  violation  of  Federal  Rule  of  Evidence  404(b),  and  that  it  was  unduly
prejudicial under Federal Rule of Evidence 403.  Upon review of the record we conclude that
while  the  challenged  evidence  should  have  been  excluded,  the  error  was  harmless.
Accordingly, we affirm Romandine’s conviction.

                                           I. Background

        Rick’s Steakhouse, a restaurant in Cloverdale, Indiana, was severely damaged by a fire
that began on the night of Sunday, November 13, 2005.  At the time, the owners of the business,
Romandine and his son, Ryan, were struggling with debts to food distributors, the electric
company, and the owner of the building.  They also owed money for the restaurant’s bakery
equipment, and Romandine had missed his monthly mortgage payment for his house.  Because
Romandine  had  filed  for  bankruptcy  three  years  earlier  and  received  a  discharge,  another
Chapter 7 bankruptcy filing would not have been an option for years.  See 11 U.S.C. § 727(a)(8).
Romandine and Ryan’s most‐recent check for rent and their share of the building’s natural‐gas
bill had bounced, and the landlord had threatened to shut down the restaurant.  Their joint
checking account (which they also shared with Romandine’s wife, Misha) was overdrawn by
$310, and in the preceding months the account had incurred $3,025 in fees, mostly because of
bounced checks. 

        Despite their dire financial straits, Romandine and Ryan were current in their monthly
insurance  payments,  which  were  automatically  deducted  from  their  checking  account.
Although they made sporadic deposits to that account throughout each month, Romandine and
his  son  always  deposited  enough  cash  to  cover  the  insurance  payment  a  day  before  the
electronic transfer to the insurance company.  And after purchasing the restaurant’s equipment
and furniture for about $22,000, Romandine and Ryan had continued the previous owner’s
coverage  limits  of  $100,000  for  the  contents  of  the  restaurant  and  $40,000  for  business
interruption.    The  policy  was  in  Ryan’s  name,  and  any  checks  would  be  paid  out  to  him.
However,  Romandine  dealt  with  the  insurance  company,  and  it  was  he,  not  Ryan,  who
promptly called their insurance agent on the night of the fire and met with him the next day.
In the end, the insurance company paid out a total of $7,500; Ryan used the proceeds to cover
the restaurant’s payroll and to pay his cellphone and car bills. 

         Investigators quickly agreed that the fire was intentionally set, though they offered
competing theories about the means of ignition.  Michael Vergon, a certified fire investigator
and special agent for the Bureau of Alcohol, Tobacco, Firearms and Explosives, concluded that
the fire was started with an open flame in a small utility room used to store paper items.  In
contrast, a private fire‐origin investigator hired by the insurance company concluded that the
No. 07-2532                                                                                 Page 3

fire was set using gasoline or another accelerant poured on the dining‐room floor.  Romandine,
meanwhile, told Agent Vergon on the morning after the fire that, although there had been no
electrical problems in the building since June, he suspected that the fire was caused by an
electrical malfunction.  He also mentioned that there had been lamp oil in the break room.  But
Robert Miller, an electrical engineer hired by the insurance company, ruled out an electrical
cause.  And Vergon did not find evidence of lamp oil in the break room or anywhere else.  Nor
did he find signs of a forced entry.

        Agent Vergon could not pinpoint when the fire started.  Sloia Shah, the operator of the
gas station next door to the restaurant, said that his wife had smelled smoke when they arrived
at the gas station that night between 11:17 PM and 11:22 PM.  Fifteen minutes later Shah also
smelled  smoke,  and  when  he  went  outside  to  investigate,  he  saw  smoke  rising  from  the
restaurant.  He reached the 911 operator at 11:37 PM.  

        Romandine and Ryan were questioned by Agent Vergon after the fire.  Romandine said
he did not go to the restaurant that night; he told Vergon that he believed Ryan was there until
about 10:00 PM and was the last person to leave.  Ryan confirmed that he left at 10 o’clock,
adding that employee Mark Dunn and Ryan’s friend Zach Schuee also had been there that
evening.  Ryan said that he locked all of the doors and chained the front entrance, and that
Schuee  drove  him  home  (a  15‐minute  ride).    He  explained  that  he  was  on  probation  for
possessing marijuana and was wearing a monitoring bracelet that would have triggered an
alarm if he did not make it home by his 10:30 PM curfew.  When Ryan arrived at home, he did
not see his parents but assumed they were in their bedroom.  He told Vergon that he went into
the living room and talked to his girlfriend on his cellphone until a call came on the house line
concerning  the fire.  That call came at 11:47 PM, and Romandine was home and took the call.

        Agent Vergon suspected that Romandine had started the fire, and a later conversation
with Mark Dunn fueled that suspicion.  Although in their first interview Dunn had told Vergon
only that he left the restaurant around 9:00 PM and that business had been slow that night, he
offered much more detail during his second interview.  Dunn said that he was at home after
work when Romandine telephoned and asked if he wanted to smoke a joint.  Dunn agreed, and
Romandine arrived at his home shortly before 11:00 PM  Dunn’s cellphone records confirm that
he received a call from Romandine’s cellphone at 10:37 PM; those records also show another
call from Romandine at 10:48 PM, which Dunn did not remember.   According to Dunn, the two
drove in Romandine’s green Cadillac to the restaurant, which was about four or five minutes
from Dunn’s house.  They spent about 30 minutes there and smoked marijuana in the office.
Afterward, Dunn took two pieces of cake for the road.  Romandine let him into the car, went
back into the restaurant, and returned by the time Dunn had finished the first piece. Romandine
then returned the cake plate to the restaurant and drove Dunn home.  According to Dunn,
Romandine later told him that “it took 79 cents, or a small lighter, and a napkin.”  Dunn also
No. 07-2532                                                                             Page 4

said that Romandine had advised him that if the police questioned him he should act calm and
not twiddle his hands or fidget. 

       For four days, the jury heard testimony from the government’s witnesses, including
Agent Vergon, Shah, Miller, the 911 dispatcher, a police officer, ten firefighters,
representatives from each of the companies owed money by the Romandines, a forensic
auditor, three representatives from the insurance company, a lineman for the electric
company, an engineer from the natural‐gas company, and the owner of the damaged
building.  Their testimony, which for the most part was unchallenged, established
Romandine’s financial situation, the cause of the fire, and Romandine’s relationship with
the insurance company.  The more disputed testimony came from Dunn, Ryan, and three
former employees of the restaurant, all of whom had given statements to Vergon during his
investigation.

       Dunn’s story at trial differed only slightly from what he had told Agent Vergon
during the second interview.  He testified that he and Romandine had spent 10 or 15
minutes, not 30, at the restaurant, and that he ate pecan pie, not cake.  He also admitted that
Jeremy Cowger, a friend of Ryan, was at the restaurant when he left earlier in the evening,
although he had not mentioned him to Vergon.  And on cross‐examination Dunn admitted
that he did not disclose the late‐night marijuana and pie run until after he had read in the
newspaper that there was a reward for information in the case.  During that trip to the
restaurant, he acknowledged, he didn’t go upstairs while he was inside with Romandine,
and he didn’t know if anyone else was present.  He also said that calls from Romandine
were not uncommon, and that Romandine had never said anything to him about the
business failing. 

        Ryan Romandine added only that Cowger had also been at the restaurant with him,
Dunn, and Schuee on the night of the fire.  Ryan testified that he had not mentioned Cowger
in prior statements because he had heard a report of a green car being in the area when the
fire happened, and Cowger drove a green car.  He also said that he did not want Cowger to
be hassled or have to go to court, and that he thought Cowger’s parents would be upset if
they knew he was hanging around Ryan.  (Agent Vergon did not interview Cowger, and
Cowger was not called as a witness.) 

        Eldon Haviland, a felon who had been married to Romandine’s stepdaughter until
their divorce in the mid‐nineties, testified that he was hired as a dishwasher in the
restaurant in July 2005 but was fired after three weeks.  He said that less than a week after
he was hired Romandine had offered him $2,500 or $5,000 to burn down the restaurant
using a propane torch on the fuse box in the utility room.  Haviland, who at the time of trial
was serving a 22‐month state term for violating his parole, testified that he had spent about
No. 07-2532                                                                            Page 5

half of his life in prison, and that he had racked up more felony convictions than he could
count.  He acknowledged that, in exchange for his cooperation, Agent Vergon had offered
to check on a pending case for receipt of stolen property.  And he admitted that he had told
Vergon that he thought Ryan, not Richard, had set the fire.  Haviland said he drew this
conclusion because after the fire Ryan had told him, “When you want something done right
you got to do it yourself.” 

       When the prosecutor elicited Haviland’s testimony about Romandine’s offer to burn
down the restaurant, he also asked Haviland whether he and Romandine were using drugs
when Romandine made the offer, and Haviland responded that they were.  The prosecutor
then asked what drugs they were using, and Haviland answered that he was using crystal
methamphetamine and Romandine was smoking a joint.  Romandine did not object to the
testimony about drug use when it was elicited, and the record is silent as to whether he
contested its admissibility beforehand.

        Chapin Manning, who was 18 or 19 years old at the time of the fire, testified that he
had worked at the restaurant as a cook but was no longer employed there when it burned
down.  Manning, who said he was aware that a reward had been offered for information
about the arson, related a conversation he had with Romandine in the restaurant’s pool
room 6 to 10 weeks before the fire.  He testified that Romandine had said, “Sometimes I just
wish this place would burn down,” that he responded, jokingly, “Well, how much you
offering?” and that Romandine gave a price.  Manning said he countered with a higher
figure, and then the conversation ended.  The following week, Manning continued, he asked
Romandine if he had been kidding and Romandine answered that he was “just messing
around.”  On cross‐examination, Romandine’s attorney confronted Manning with his prior
statements, where at various times he had said that the conversation occurred in the
restaurant kitchen, that Romandine had offered $5,000, that Romandine had offered $7,000,
that he had counter‐offered $10,000, that he had counter‐offered $7,000, and that there had
been only a single conversation which ended with Romandine saying, “I was just kidding
anyway.”  Manning also testified that, before the fire, he had mentioned the conversation to
his roommate, Chris Friebergs. 

        Friebergs, also 18 or 19 at the time of the fire, testified that he had worked at the
restaurant until he was fired in October of that year.  Friebergs testified that Romandine had
told him the insurance policy would pay $100,000 if the restaurant burned down, and that
Romandine had suggested that Friebergs leave on a fryer, heat lamp, or oven.  Friebergs
initially testified that this conversation had taken place the previous August or earlier, but
later in his testimony he said that the conversation had occurred shortly before the mid‐
November fire.  Friebergs, however, did not mention during his direct examination that
Romandine had offered him $5,000 to burn down the restaurant, though he had made that
No. 07-2532                                                                               Page 6

claim to Agent Vergon.  On cross‐examination, Friebergs also admitted that he had not said
anything about the insurance policy to Vergon or the grand jury.  And he admitted that he
lied when he told the grand jury that he had quit his job because there was not enough
work, when in fact he had been fired. 

        Finally, the government called Diane Mackey, Romandine’s sister‐in‐law and the
manager of the restaurant at the time of the fire.  Mackey testified that Ryan had asked her
to leave a little early that night.  She had noticed that some clothing had been removed from
the restaurant before the fire, but she admitted that she had not seen Romandine remove the
items and was not even sure they were his.  Mackey also admitted that she had a prior
felony conviction for possessing methamphetamine, that her son was in jail, and that the
assistant United States attorney had said he would tell the state prosecutor overseeing her
son’s case about her cooperation. 

        Romandine called three witnesses: Misha, his wife; Melissa Welsh, his niece; and
Kevin Steele, his niece’s boyfriend.  Misha testified that business had slowed prior to the fire
but slow periods in the fall were not unusual and business typically picked up around the
holidays.  She testified that she had not been worried about the business, and that the
restaurant already had a lot of holiday parties booked.  She also testified that she and
Romandine had lost personal items in the fire, including a brand new (but apparently
broken) TV, a CD player, her mother’s cookbooks and handwritten recipes, her kids’ birth
certificates “with their little feet prints,” and her shoes and their clothing.   Misha testified
that she and Romandine kept clothes to change into at the restaurant, and that she would
take them home each weekend to wash.  She testified that she did not observe Romandine
removing any of their personal items on the weekend before the fire.  Finally, she testified
that Romandine’s green Cadillac was parked at his sister Renee’s house from around her
birthday, September 23, until the end of that year. 

        Welsh, Renee’s daughter, testified that on the night of the fire Romandine’s Cadillac
was parked at the house she shared with her mother.  She said that the car was present
when she went to sleep and when she woke up the next day, and that it was blocked in by
three other vehicles.  Steele testified that he lived with Welsh and Renee at the time of the
fire and that the Cadillac was parked there that night. 

        In the middle of the trial, the government asked the district court if Manning and
Friebergs could testify about their use of drugs with Romandine.  The prosecutor explained
that these two witnesses had not told him about using drugs with Romandine until the
night before, and he argued that the tardy request for admission should be excused because
Haviland already had testified that he used drugs with Romandine and Romandine knew
No. 07-2532                                                                                  Page 7

the government intended to offer testimony from Dunn that he smoked marijuana with him
on the night of the fire. 

        The prosecutor argued that the drug‐use testimony was “inextricably intertwined”
evidence of the arson because it purportedly established “a much closer relationship than
mere employer‐employee” and showed that Manning and Friebergs “were close associates
of the defendant with whom he felt able to entrust this request.”  According to the
prosecutor, “the fact that they are meeting outside of work, so to speak, and doing these
things would tend to indicate that.”  Romandine objected, arguing that the testimony was
offered to show his propensity to commit crime, in violation of Rule 404(b), and that it
added little to the government’s case but was highly prejudicial.  The court allowed the
testimony, concluding that it was “not being offered to show anything other than the
relationship between this defendant and these individuals.”  

       When the government elicited testimony about Manning’s use of marijuana with
Romandine, Manning had previously testified that they had a friendly relationship and
would socialize after work.  Similarly, when the government elicited Friebergs’s testimony
about using drugs (marijuana and methamphetamines) with Romandine, Friebergs had
already testified that he and Romandine were friends and would spend time together
outside of work.  With regard to Dunn, in addition to eliciting that Dunn and Romandine
were friends and had smoked marijuana together on the night of the fire, the government
also inquired into the extent of Dunn’s past drug use with Romandine and that Romandine
sometimes paid Dunn in marijuana for his work at the restaurant. 

           After closing arguments, the jury was given the following instruction:
           You have heard evidence of certain acts of the defendant other than those acts
           charged in the indictment.  The defendant is not on trial for any act or conduct not
           alleged in the indictment.  Therefore, you may consider evidence of acts and conduct
           not alleged in the indictment for these limited purposes: motive, intent, opportunity,
           preparation, plan, knowledge, absence of mistake or accident, identity, and in
           deciding whether the defendant’s testimony is truthful in whole, in part, or not at all.

Romandine did not testify.  The jury returned a guilty verdict.  The district court sentenced
Romandine to 96 months’ imprisonment followed by three years’ supervised release, and
ordered him to pay $264,763 in restitution.

                                          II. Discussion

      Romandine challenges only the admission of testimony about his prior drug use
with Manning, Friebergs, and Dunn.  The government responds that their testimony—and
No. 07-2532                                                                                  Page 8

Haviland’s—was properly admitted as “intricately related” evidence.  According to the
government, the evidence shows the closeness of Romandine’s relationship with his
employees and explains why Romandine was comfortable discussing with them his desire
to burn down the restaurant. 

       A.  Rule 404(b) and “Intricately Related” Evidence

        We review evidentiary rulings for an abuse of discretion.  United States v. Brown, 250
F.3d 580, 584 (7th Cir. 2001).  Rule 404(b) generally prohibits the admission of evidence of a
defendant’s uncharged bad acts because such evidence tends to be particularly
inflammatory.  See United States v. James, 464 F.3d 699, 709 (7th Cir. 2006).  Under the rule,
however, evidence of bad acts may be admissible “for other purposes such as proof of
motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake.” 
FED. R. EVID. 404(b).  We also have said that evidence of other bad acts is admissible when it
is “intricately related” (or “inextricably intertwined”) with the charged offense, meaning
that the evidence is necessary to complete the story of the crime, its absence would create a
chronological or conceptual void in the narrative of the charged crime, or the evidence “is
so blended or connected that it incidentally involves, explains the circumstances
surrounding, or tends to prove any element of the charged crime.”  United States v. Simpson,
479 F.3d 492, 500‐01 (7th Cir. 2007); see also United States v. Griffin, 493 F.3d 856, 867 (7th Cir.
2007); United States v. Gougis, 432 F.3d 735, 742 (7th Cir. 2005). 

        The utility of the “intricately related” formula was questioned in our recent decision
in United States v. Taylor, 522 F.3d 731 (7th Cir. 2008).  In any event, the “intricately related”
rationale is inapplicable here.  Evidence that Romandine had, in the past, used drugs with
Manning, Friebergs and Dunn was not directly connected to the narrative of the charged
crime.  While it did add some additional detail to the jury’s view of Romandine’s
relationship to his employees, that relationship was not in dispute.  Hence, the
government’s reliance on our decisions upholding the admission of evidence as
“inextricably intertwined” to a charged conspiracy when it tended to prove a preexisting
relationship among coconspirators is misplaced.  See, e.g., United States v. Luster, 480 F.3d
551, 556‐57 (7th Cir. 2007) (evidence showed operational structure of conspiracy); United
States v. McLee, 436 F.3d 751, 760 (7th Cir. 2006) (evidence explained genesis of relationship
between coconspirators); Gougis, 432 F.3d at 742‐43 (evidence established relationship of
trust among coconspirators).   

        The government’s contention that the jury would have been confused had it not been
informed that Romandine used drugs with his employees lacks support.  Certainly the
district court may admit evidence necessary to make the government’s case more
understandable— for example, to explain code language in a drug case, see, e.g., United
No. 07-2532                                                                                  Page 9

States v. Harris, 271 F.3d 690, 705 (7th Cir. 2001)—but bad‐acts evidence should not be
admitted to bootstrap the government’s theory of it’s case.  See Simpson, 479 F.3d at 500;
1 MCCORMICK ON EVIDENCE § 190 (6th ed. 2006) (cited in Simpson) (cautioning that “[t]his
rationale should be applied only when reference to the other crimes is essential to a
coherent and intelligible description of the offense at bar”); United States v. Paladino, 401 F.3d
471, 475 (7th Cir. 2005) (noting that purpose of exception is to “enable the jurors to make
sense of the evidence . . . and to avoid puzzling them by making them think that facts
important to their understanding of the case are being concealed”).  Here the absence of the
challenged testimony would not have created a conceptual void.  See Simpson, 479 F.3d at
500.  The jurors knew that Romandine was friendly with Manning, Friebergs, and Dunn,
and that he socialized with them outside of work.   It appears that had they not heard the
inadmissible testimony, “it would not have occurred to them that they were missing
anything.”  See Paladino, 401 F.3d at 475.

        B. Rule 403

        Additionally, the testimony regarding Romandine’s past drug use should have been
inadmissible if its probative value in this  arson trial did not substantially outweigh the risk
of unfair prejudice.  FED. R. EVID. 403.  Such evidence should be excluded under Rule 403 if
its probative value is “insignificant compared to its inflammatory nature.”  Gougis, 432 F.3d
at 743 (internal citation and quotation marks omitted).  

       Admittedly, Romandine’s prior drug use with his employees has some probative
value in showing his comfort with and closeness to Manning, Friebergs, and Dunn (the
evidentiary purpose the government articulated).  But the jury already was aware that 46‐
year‐old Romandine was friendly with his then‐teenaged employees and socialized with
them outside of work.  Moreover, by asking the witnesses to name the drugs they used with
Romandine, the prosecutor appears to have overly underscored the drug environment
surrounding this case.

         The government advances that the district court’s limiting instruction at the end of
trial eliminated any prejudice to Romandine.  And, indeed, we have said that limiting
instructions can minimize the prejudicial effect of bad‐acts evidence.  See United States v.
Strong, 485 F.3d 985, 991 (7th Cir. 2007); United States v. Whitlow, 381 F.3d 679, 686 (7th Cir.
2004); United States v. Rollins, 301 F.3d 511, 520 (7th Cir. 2002); but see United States v. Jones,
455 F.3d 800, 811 (7th Cir. 2006) (Easterbrook, J., concurring) (questioning value of limiting
instructions for bad‐acts evidence).  However, the instruction given by the court authorized
the jury to use the evidence of Romandine’s other bad acts for any of the purposes explicitly
authorized by Rule 404(b) (even though the evidence was not offered for any of those
purposes), as well as “in deciding whether the defendant’s testimony is truthful in whole, in
No. 07-2532                                                                             Page 10

part, or not at all”—an inapplicable proposition since Romandine did not testify.  Cf. Pattern
Criminal Federal Jury Instructions for the Seventh Circuit § 3.04 & comment (1998) (making
no mention of “impeachment” among the proper bases for admitting bad‐acts evidence).  As
we stated  in a case where it was the defendants who argued that they should have been
allowed to impeach a government witness with evidence of past drug and alcohol abuse,
“[i]t is improper to impeach a witness by presenting evidence that he has engaged in
criminal or otherwise illegal or socially reprobated behavior unless the evidence undermines
the credibility of his testimony beyond whatever undermining would be accomplished just
by besmirching the witness’s character.”  United States v. Spano, 421 F.3d 599, 606 (7th Cir.
2005).  As we noted then, drug use is fodder for impeachment only if the witness is under the
influence of drugs when testifying or if there is reason to believe that drugs “had seriously
impaired his memory or had prevented him from understanding the events about which he
testified when they took place.”  Id.  In any event, because Romandine did not testify, the
instruction spoke to a non‐existent factual situation and potentially minimized its effect of
eliminating prejudice.  

      Notwithstanding the above analysis of the trial testimony, as in any case where
evidence is erroneously admitted, we must address whether reversal is the appropriate
remedy.  The error of admissibility in this case may be considered harmless if it is clear
beyond a reasonable doubt that a rational jury would have convicted Romandine of arson
without the improper evidence.  See Brown, 250 F.3d at 586.  It is the government’s burden to
show that such error was harmless.  United States v. Harbin, 250 F.3d 532, 542 (7th Cir. 2001).

        We conclude that the government has carried that burden.  While recognizing that
there were some inconsistencies within the various employees’ testimony, the constant and
dominant  theme of that testimony was undisputed: Romandine wanted to burn down his
restaurant.  His debts were piling up and he had incurred over $3,000 in bank fees for
bounced checks, but another bankruptcy filing was not an option.  And yet he always made
sure to deposit the cash necessary for his insurance payments.  Technically only Ryan, the
named policyholder, stood to gain from the restaurant’s insurance policy, but we know that
Ryan was home when the fire started because he was wearing a monitoring bracelet.  And
though Romandine’s attorney suggested in his cross‐examinations that Cowger may have
been involved, it is unclear what his motive would have been.  Meanwhile, Dunn’s trial
testimony, which was consistent with his second interview with Agent Vergon, placed
Romandine at the restaurant at the time the fire started—contrary to Romandine’s own
account that he had not been at the restaurant that night—and, importantly, was
corroborated by cellphone records.  While Dunn did not check to see if anyone else was in
the restaurant, Vergon found no sign of a forced entry.  And though Romandine’s family
members testified that they saw Romandine’s car blocked into their driveway the night
before and the morning after the fire, they could not rule out the possibility that Romandine
No. 07-2532                                                                           Page 11

took the car out that night.  Finally, Dunn’s statement that Romandine had said “it took 79
cents, or a small lighter, and a napkin” was corroborated by Vergon’s own conclusion that
the fire began by open‐flame ignition in a utility room used to store paper items.

       Clearly, the significant amount of untainted evidence in this case is sufficient to
compel the conclusion that a rational jury could find Romandine guilty beyond a reasonable
doubt, notwithstanding the erroneously admitted evidence.   

                                                                                   AFFIRMED.